This case involves the taxation of a mutual life insurance company organized under the laws of a sister state and authorized to transact its business in Iowa. No constitutional question confronts us in making this decision. In paying the taxes required of it by Section 1333, Supplement to the Code, 1913, it claims that certain deductions should be permitted from the "gross amount of premiums received by it" for business done by it in Iowa, including in such business done in this state, "all insurance upon property situated in this state and upon the lives of persons resident in this state." It is obvious that the legislature intended that such tax should be levied upon the premiums collected by an insurance company for insurance on property or lives of persons situated in the state, whether the actual contract for such insurance was made within or without the state. The said section also provides:
"No deduction or exemption from the taxes herein provided [being 2 1/2 per cent of the gross amount of premiums received for such insurance] shall be allowed for or on account of any indebtedness owing by any such insurance company."
The amendment to said Section 1333 by the thirty-second general assembly refers to fire insurance companies, and therefore does not directly affect life insurance companies.
We must first consider the meaning of the phrase "gross amount of premiums received," as used in said section. It is not believed that the legislature intended to use any "technical" words or "trade terms" when it selected the words contained in the phrase, but used words the meaning of which is known to laymen, and not to experts and "technicians" only. Therefore, the word "gross" is synonymous with "whole," "main bulk," "whole taken together," and "amount" is a synonym of "whole sum," or "sum total." It is obvious that the word "premiums" was intended to mean "payment for insurance." Therefore, we then have — reconstructed — this phrase, "whole sum *Page 210 
total of the payments made for insurance." And it is of this that 2 1/2 per cent taxes are to be paid.
It will be noticed that the legislature did not use this term, "two and one-half per cent of the amount of gross premiums received by it;" therefore the word "gross," as used in the section, applied to the word "amount," and not to the word "premiums;" so it is the "sum total of the premiums received" upon which the tax must be levied.
It does not seem necessary to interpret the meaning of the words "gross" and "premiums," as technically used in the insurance business, nor inject such technical words as "net," "premium deductions," etc.; because, as said before, the legislature evidently did not intend to create any uncertainty in the law.
The exact meaning of the words "premiums received" has been clearly defined by this court in the case of In re ContinentalCas. Co., 189 Iowa 933, as "those premiums which the company has a right to retain;" so, again reconstructing our phrase, we then have, "the sum total of the premiums which a company has a right to retain," and thereupon the tax of 2 1/2 per cent is to be levied.
The premium which a company has the right to retain is the payment for the insurance given under the contract of insurance, and is fully set out in the contract, and designated therein as "the premium." But the statutes say, in the case of insuranceother than life insurance, that a policy of insurance may be surrendered by the holder thereof, the insurance ceasing thereupon, and the "short term," or "unearned premium," as the case may be, be recovered from the company. This obviously does not apply to life insurance, by reason of the very nature of the contract of insurance. Unearned premiums are not known in life insurance, and upon surrender of a policy by its holder, any sum paid thereupon by the company is not an unearned premium, in any sense. The surrender value allowed by the company is based uponthe self-insurance fund built up by the policyholder himself in the payments he makes to the company. In other than lifeinsurance there is no such "self-insurance fund" built up by the policyholder. So the return of a part or all of the "unearned premium" to the holder of a policy of insurance other than life, upon the surrender or cancellation of the insurance, *Page 211 
must not be confused with the "surrender value" paid to a life-insurance policyholder upon surrender of his contract. One, the former, is but the return of a part of a premium for insurance not to be carried out for the full term for which thepremium was to pay; the latter is the "buying back" from the policyholder of the insurance which he has already paid for. It is on account of this difference that the rule in the ContinentalCas. Co. case cannot be taken to apply to surrender values returned to policyholders upon cancellation of their contracts, and therefore such surrender values cannot be permitted as a deduction from the premiums which a company has a right to retain, in arriving at the gross amount upon which the tax is to be calculated.
There is no question whatever that a life insurance company has the right to retain the premium set out in its contract. No "short term" or "unearned premium" rule can apply, by reason of the nature of the insurance granted in such contract. Hence, the tax is to be levied upon the whole amount of premiums received by the company.
But, again, it is said that the dividends declared by the company or paid by the mutual company to its policyholders may be used in part payment of the premium, and therefore they should be allowed as a deduction from the premiums in arriving at the total or gross amount received, upon which the tax is to be levied.
Let us consider again that the legislature did not assume to have any so-called "technical training" in the insurance business, and especially in life insurance, but it had the common knowledge that a "premium" was the payment for life insurance or any other kind of insurance, and it also knew that such premium did not represent exclusively "the cost of insurance." If it had wanted to base the tax on the "cost of insurance," it would have used that term. It is of common knowledge that in the scheme of insurance, whether carried on by a capital stock or a mutual insurance company, that there is a margin, or "so-called profit." In the stock company this margin or "profit" becomes the property of the stockholders of the company. In a mutual corporation this margin or "profit" becomes the property of the mutual organization. In either case, such margin or "profit" may be disbursed to the owners of the corporation in the way of dividends. When in a mutual company, such dividends are declared *Page 212 
or paid to the policyholders. Then, by one reasoning, such dividend reduces the cost of their insurance, but it does not reduce the "premium" called for in their policies; and it is upon those premiums that the tax is to be levied.
Section 1333 says:
"No deduction or exemption from the taxes * * * shall be allowed for or on account of any indebtedness owing by any such insurance company * * *."
When a dividend is declared to a policyholder by a mutual company, then that becomes a debt owing by such company to the policyholder, and until paid, remains a debt. If a policyholder uses that debt as part payment of the premium he is called upon to pay on account of his insurance, it in no way reduces thepremium; it only reduces the amount of cash he must pay on that premium. The company receives and retains the same amount of that premium as it would, were there no dividend connected with the transaction.
A mere bookkeeping device cannot be accepted as a means to thwart legislative intent. The withholding of a dividend from a policyholder until he pays the balance necessary to make up the full premium is, in effect, no different than when the dividend check is sent to the policyholder, and he then returns it as a part of the cash payment on the premium. In either case, the company receives and retains the full amount of the premium,
although it is true that the cost of insurance is reduced to the policyholder. The policyholder is entitled to the declared dividend, whether or not he pays the next year's premium on the policy. As said before, the legislature did not deal with "costof insurance;" it dealt with premiums solely. Therefore, the dividends declared to policyholders of a mutual life insurance company are not allowed as a deduction from the gross amount of premiums received in calculating the tax to be paid on such premiums.
The rule established in the Continental Cas. Co. case cannot control in the case at bar. It is not stare decisis here. It is good law for that case. In that case, the unearned premiums returned to policyholders upon termination of contracts before the time such contracts were originally intended to run, for which time *Page 213 
the premium was charged thereupon, were rightfully held as being deductible, as the company, by statutory mandate, was notentitled to retain the full premium. In the case at bar, the company is entitled to retain all premiums called for in itscontracts. If its contracts are terminated before the time they are intended to run, the payment of a surrender value thereon is not a return of any unearned part of any premium, but is the cashing of the value of the self-insurance fund which the policyholder has built up by his premium payments.
As Section 1333 deals with gross amount of premiums, which has been construed by this court to mean gross amount of premiums which the company had a right to retain, then, as the mutual life insurance company had the right to retain all of the premiums, there can be no deduction of the surrender values paid on termination of policies or of the dividends which have been declared by the company to policyholders.